Shulman, Judge.
Defendant appeals her conviction of five counts of forgery in the first degree (Code Ann. § 26-1701). We affirm.
1. It is defendant’s contention that the trial court erred in failing to charge on the lesser included offense of forgery in the second degree (Code Ann. § 26-1702) and criminal issuance of a bad check (Code Ann. § 26-1704).
Absent a timely written request for such charges, the trial court’s failure to charge on lesser crimes is not error. See State v. Stonaker, 236 Ga. 1 (2) (222 SE2d 354).
2. Nor do we find reversible error on the general grounds. While defendant admitted passing the alleged forged checks, she denied that it was her iritent to defraud in so doing. The evidence on this issue was in conflict. “[T]he jury resolved the issue against the appellant, and the evidence adequately supports the verdict of the jury.” Harris v. State, 149 Ga. App. 374 (254 SE2d 518). We thus conclude that a rational trier of fact could reasonably have found defendant guilty beyond a reasonable doubt of the offenses charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
Finding no error for any reason assigned, the judgment of the trial court is affirmed.

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.